Ex. T3B.14 BY-LAWS OF PIZZERIA UNO OF BAY RIDGE, INC. a New York Corporation TABLE OF CONTENTS ARTICLE I – OFFICES 1 ARTICLE II – SHAREHOLDERS 1 Section 2.1. PLACE OF MEETINGS 1 Section 2.2. ANNUAL MEETING 1 Section 2.3. SPECIAL MEETINGS 1 Section 2.4. FIXING RECORD DATE 1 Section 2.5. NOTICE OF MEETINGS OF SHAREHOLDERS 2 Section 2.6. WAIVERS 2 Section 2.7. QUORUM OF SHAREHOLDERS 2 Section 2.8. PROXIES 2 Section 2.9. QUALIFICATION OF VOTERS 3 Section 2.10. VOTE OF SHAREHOLDERS 3 Section 2.11. WRITTEN CONSENT OF SHAREHOLDERS 3 ARTICLE III – DIRECTORS 3 Section 3.1. BOARD OF DIRECTORS 3 Section 3.2. NUMBER OF DIRECTORS 3 Section 3.3. ELECTION AND TERM OF DIRECTORS 3 Section 3.4. NEWLY CREATED DIRECTORSHIPS AND VACANCIES 3 Section 3.5. REMOVAL OF DIRECTORS 4 Section 3.6. RESIGNATION 4 Section 3.7. QUORUM OF DIRECTORS 4 Section 3.8. ACTION OF THE BOARD OF DIRECTORS 4 Section 3.9. PLACE AND TIME OF BOARD OF DIRECTORS MEETINGS 4 Section 3.10. REGULAR ANNUAL MEETING 4 Section 3.11. NOTICE OF MEETINGS OF THE BOARD OF DIRECTORS; ADJOURNMENT 4 Section 3.12. TELEPHONE MEETINGS 5 Section 3.13. CHAIRMAN 5 Section 3.14. COMMITTEES OF DIRECTORS 5 Section 3.15. COMPENSATION 5 (i) ARTICLE IV – OFFICERS 5 Section 4.1. OFFICERS, ELECTION, TERM 5 Section 4.2. REMOVAL, RESIGNATION, SALARY, ETC. 6 Section 4.3. CHAIRMAN 6 Section 4.4. PRESIDENT 6 Section 4.5. VICE PRESIDENTS 6 Section 4.6. SECRETARY 6 Section 4.7. TREASURER 7 Section 4.8. ASSISTANT TREASURERS AND ASSISTANT SECRETARIES 7 Section 4.9. SURETIES AND BONDS 7 ARTICLE V – CERTIFICATES FOR SHARES 7 Section 5.1. CERTIFICATES 7 Section 5.2. LOST OR DESTROYED CERTIFICATES 8 Section 5.3. TRANSFERS OF SHARES 8 Section 5.4. CLOSING TRANSFER BOOKS 8 ARTICLE VI – DIVIDENDS 9 ARTICLE VII – INDEMNIFICATION 9 ARTICLE VIII – CORPORATE SEAL; EXECUTION OF INSTRUMENTS 10 ARTICLE IX – FISCAL YEAR 11 ARTICLE X – AMENDMENTS 11 (ii) BY-LAWS OF PIZZERIA
